Citation Nr: 0911621	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-32 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to 
December 1980 and from April 1982 to April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and Board remand.  

For the reasons expressed in the November 2008 Board 
decision, the issues of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a right knee disorder and whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for post-traumatic stress 
disorder are again referred to the RO for appropriate 
disposition.  


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
left knee disorder because the evidence did not show that a 
left knee disorder was incurred in or aggravated by service 
or a service-connected disorder.  Although provided notice of 
this decision in that same month, the Veteran did not perfect 
an appeal thereof.

2.  Evidence associated with the claims file since the 
unappealed April 2005 RO decision, although new, is not 
material as it does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a left knee disorder.




CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim to reopen the issue of 
entitlement to service connection for a left knee disorder, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to an initial 
adjudication of the Veteran's claim, March 2006 and July 2006 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  The letters 
also essentially requested that the Veteran provide any 
evidence in his possession that pertained to this claim.  38 
C.F.R. § 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, 
VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment 
records, service personnel records, and VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Although no VA examination was provided regarding the 
merits of the claims for entitlement to service connection 
for a left knee disorder, no such examination was required 
because, as indicated below, no new and material evidence has 
been presented.  See 38 C.F.R. § 3.159(c)(4)(iii).  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

In a September 2006 rating decision, the RO determined that 
new and material evidence was not presented to reopen the 
Veteran's claim of entitlement to service connection a left 
knee disorder.  Such a determination, however, is not binding 
on the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the April 2005 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

In an April 2005 rating decision, the RO denied service 
connection for a left knee disorder because there was no 
evidence that the claimed disability was incurred in or 
caused by service or a service-connected disability.  The 
Veteran did not file a notice of disagreement.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  

Service connection for a left knee disorder requires medical 
evidence of a current disability; evidence of inservice 
incurrence or aggravation of the disability; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Since the RO's April 2005 rating decision, the RO has 
received post-service treatment records, including VA 
treatment records from April 2005 through January 2008, and 
testimony before the Board in November 2008.  VA treatment 
records reveal complaints of left knee pain and locking, and 
diagnoses of degenerative joint disease and patellofemoral 
pain syndrome of the left knee.  During his November 2008 
hearing before the Board, the Veteran testified that his left 
knee began bothering him during service after he injured his 
right knee, and that he was put on light duty for his right 
knee injury.  He stated that he did not seek treatment for 
his left knee within one year after service discharge, and 
that his only treatment was at the VA Medical Center.  He 
complained that his knees were weak and that he fell because 
of them.  

The Veteran's November 2008 testimony before the Board merely 
reiterates the same allegations provided in previous 
statements.  In addition, while the Veteran's statements are 
competent evidence to provide a history of symptoms, his 
statements are not sufficient to prove that his current left 
knee disorder is related to service or a service-connected 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As the Veteran is not a trained 
physician, his statements are not competent evidence to make 
such a determination.  See 38 C.F.R. § 3.311(a)(3)(ii) 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
although new, this evidence does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a left knee disorder.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the April 2005 RO decision, the last 
final decision in this matter.  Thus, the claim for service 
connection for a left knee disorder has not been reopened, 
and the RO's April 2005 decision remains final.  Moreover, as 
new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a left knee 
disorder is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


